Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,8,11-13,15, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20150347923 A1; Bartley; Timothy S. et al. (hereinafter Bartley), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana) and Harrison; Jason et al.; US 20160034492 A (hereinafter Harrison)
Regarding claim 1, Desh teaches A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for performing a method comprising:  (Desh [FIG.1 & 5] show the computing environment  [0006] A computer readable storage medium storing a program of instructions executable by a machine to perform one or more methods described herein also may be provided. [0013]  The data transport mechanism selecting, for multiple selected users, multiple sets of events to be performed on multiple sets of files of a file system of the computing environment, the file system used to manage files, and wherein a set of events of the multiple sets of events for a user of the multiple selected users comprises one or more selected events to be performed on a set of files of the multiple sets of files; ( Desh [0004] The method may also include monitoring by a file system monitor executing in the computer environment, changes to a content type folder. The method may further include detecting based on the monitoring, an occurrence of a manifest file in the content type folder, the occurrence of the manifest file ensuring that all files in a package of files associated with the manifest file have arrived. The method may also include, responsive to detecting the occurrence of the manifest file, analyzing content of the manifest file to check validity of the files and initiating processing of the package of files. The method may further include querying, by the file system monitor executing in executing the multiple sets of events on the multiple sets of files for the multiple selected users; (Desh [FIG.1] Shows the execution of these events on multiple user files [0030] Validation may include content package completeness, the adherence to scheduling requirements and the ability to publish the content processing messages to downstream subscribers for subsequent post-processing automation. Comprehensive logging for content related activities may be provided, for example, reception, validation, loading, post-processing activities. Analytics hosting capacity and an anomaly detection may be provided to analyze the historical data as compared to current processing steps allowing for content validation. An operational dashboard allows for configuring and monitoring the automation of content feeds in hybrid architecture.[0030] A system in the present disclosure in one embodiment provides a minimally invasive embedded-client for content packaging and transfer from on-premise environments with a SaaS hosted Big Data Analytic backend capable of tracking the reception of content packages and automating the processing of those packages obtaining multiple logs for the multiple selected users, based on the executing the multiple sets of events on the multiple sets of files for the multiple selected users; (Desh [FIG.1] shows obtaining logs/data based on execution of events for files [0033, 0048, 0051] further teaches logging and tracking events for users files[0037] A comprehensive logging subsystem 140 is provided that logs content arrival and content processing statuses and captures key content delivery and processing metrics and key performance indicators (KPIs). In one embodiment, these metrics are used by anomaly detection algorithms which can trigger operation analysis of content for accuracy, completeness and communication.)							 (Desh [0042] Detailed historical logging and related anomaly detection engines that can proactively detect content delivery failures comparing entries of the expected multiple  (Desh [0042] Detailed historical logging and related anomaly detection engines that can proactively detect content delivery failures and/or content quality issues that would otherwise have gone unnoticed until the data was already consumed by other downstream analytical processes [0046] A logging subsystem (e.g., shown at 140 in FIG. 1) may record all processing details and establishes the historical record of feeds over time. The associated logs (coupled with the registry) can be used to generate KPI merged logs (Jagadish [0004] Generally, a logging process runs to collect log information from multiple nodes in a multi-nodal cluster. The logging process collects the log information and merges it to create a temporally coherent unified log. The logging process may run on a node designated for the purpose, the designated node may be internal or external to the cluster. In some embodiments, the logging process runs on an external node and communicates with the clustered nodes via TCP connections. In some embodiments, the multi-nodal cluster is a cluster of load balancers. In some embodiments, the multi-nodal cluster is a cluster of Citrix NetScalers and the process that collects log information from one or more NetScalers is a NetScaler Web Logging ("NSWL") process.[0008] The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a sorting the multiple merged logs based on a selected criterion to provide expected multiple sorted merged logs; (Jagasdish [0008] The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a cluster view log. The records are merged according to an ordering scheme. In some embodiments, the ordering scheme relies on timestamps associated with each log entry, where the timestamps are created using a clocks synchronized between the nodes. The clocks may be synchronized, for example, using the Precision Time Protocol (PTP). In some embodiments, the ordering scheme relies on "happens before" relationships within transactional sequences. [0263] The logger 724 collects log data from each appliance 200a-d in the appliance cluster 600 and merges the data into a unified log for the appliance cluster 600. The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a cluster view log. In some embodiments, each node has a node ID, which it includes in all records for the node. The records are merged according to an ordering scheme. In some embodiments, the ordering scheme relies on timestamps associated with each log entry, where the timestamps are created using synchronized clocks. The timestamps, e.g. PTP times, actual multiple merged file system logs (Jagadish  [0004] Generally, a logging process runs to collect log information from multiple nodes in a multi-nodal cluster. The logging process collects the log information and merges it to create a temporally coherent unified log. The logging process may run on a node designated for the purpose, the designated node may be internal or external to the cluster. In some embodiments, the logging process runs on an external node and communicates with the clustered nodes via TCP connections. In some embodiments, the multi-nodal cluster is a cluster of load balancers. In some embodiments, the multi-nodal cluster is a cluster of Citrix NetScalers and the process that collects log information from one or more NetScalers is a NetScaler Web Logging [0261] The logging process 724 collects log data from each appliance 200a-d in the appliance cluster 600. The logging process connects to each active node and collects log records (e.g., web log or audit log records). In some embodiments, each appliance 200a-d runs a KRPC service and the logging process 724 establishes a network connection to the KRPC service, e.g., a TCP/IP connection. In some embodiments, where an appliance is multi-core, an nCore log collection mechanism collects web/audit log records at the respective appliance, events generated to validate that the file system is generating file system events correctly and expected to be included in actual file system logs of the file system… the report of events indicating whether the file system is generating file system events correctly (Bartley [0002] Software computing systems can be very complex and can consist of many integrated parts. Software testing often is a process of executing a program or application in order to find software errors which reside in the product. The tests may be executed at unit, integration, system, and system integration levels. Testing large, complex systems is difficult and when a problem arises, a tester or developer manually tests, executes, and analyzes log files from one, or many, of the failed applications or components. Log files contain records of events which occur during testing of a component, an operating system or other software applications. Sometimes an error occurs with a different component than the one being tested, and the tester or developer has to investigate more log files or perform additional actions to determine the cause. [0011] Client computing devices 120a to n include database 122 and software program 124. Client auditing component of the file system and obtaining actual multiple merged file system logs of a file system auditing component of the file system; (Ana [0020] Auditing mechanism 111 is preferably configured to detect certain system events that occur at host 110 and record information about the events as log entries in log file 112. Log file 112 may be stored at host 110 (e.g., persistently on disk at host 110). [0021] As an alternative to persistently storing log entries on disk at host 110, log file 112 may be a "virtual" file in the sense that it appears to auditing mechanism 111 from an application programming interface (API) perspective that the log entries are being persisted to a file at host 110 but in fact log file 112 is a program that collects log entries from auditing mechanism 111 in an in-memory buffer (e.g., a circular queue) and sends to the log entries, or representations thereof, collected in the buffer over a data network to distributed streaming platform 120 for further processing. In this alternative, the log entries, or representations thereof, are essentially streamed from the auditing mechanism 111 to the distributed streaming platform 120 via "virtual" log file 112. Also in this alternative, "virtual" log file 112 may perform filtering according to a specified ruleset it is configured with. The filtering may be performed on the log entries received from auditing mechanism 111 such that only a subset of all of the log entries, or representations thereof, received from auditing mechanism 111 are wherein the taking action includes initiating recovery or revision of the file system auditing component. (Harrison [0065] The system pairs snapshots with replication to provide the most efficient disaster recovery capability. Rather that storing the snapshots compressed, or in a proprietary format, replication makes the backup a fully instantiated file system--in its native format--so 
Corresponding method claim 16 and system claim 11 are rejected similarly as claim 1 above.  Additional limitation of Device with memory and processors ( Desh [FIG.1&5] show the device with memory and processors [0064] The components of computer system may include, but are not limited to, one or more processors or processing units 12, a system memory 16, and a bus 14 that couples various system components including system memory 16 to processor 12. The processor 12 may include a module 10 that performs the methods described herein. The module 10 may be programmed into the integrated circuits of the processor 12, or loaded from memory 16, storage device 18, or network 24 or combinations thereof. )
Regarding claim 2, the combination of Desh, Bartley, Harrison, Ana and Jagadish teach The computer program product of claim 1, wherein the method further comprises merging multiple file system logs to provide the actual multiple merged file system logs, wherein an actual merged file system log includes events for a particular file system file for the multiple selected users. (Jagadish 
Corresponding system claim 12 and method claim 17 are rejected similarly as claim 2 above.
Regarding claim 3, the combination of Desh, Bartley, Harrison, Ana and Jagadish teach The computer program product of claim 1, wherein the selected criterion comprises time order (Jagasdish [0008] The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a cluster view log. The records are merged according to an ordering scheme. In some embodiments, the ordering scheme relies on timestamps associated with each log entry, where the timestamps are created using a clocks synchronized between the nodes. The clocks may be synchronized, for example, using the Precision Time Protocol (PTP). In some embodiments, the ordering scheme relies on "happens before" relationships within transactional sequences. [0263] The logger 724 collects log data from each appliance 200a-d in the appliance cluster 600 and merges the data into a unified log for the appliance cluster 600. The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a cluster view log. In some embodiments, each node has a node ID, which it includes in all records for the node. The records are merged according to an ordering scheme. In some embodiments, the ordering scheme relies on timestamps associated with each log entry, where the timestamps are created using synchronized clocks. The timestamps, e.g. PTP times, associated with log entries 
Corresponding system claim 13 and method claim 18 are rejected similarly as claim 2 above.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20150347923 A1; Bartley; Timothy S. et al.  (hereinafter Bartley), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana) and US 20160034492 A1 Harrison; Jason et al.;  (hereinafter Harrison) and Bhattacharjee; Arindam et al.; US 20190095491 A1 (hereinafter Bhat)
Regarding claim 4, the combination of Desh, Bartley, Harrison, Ana and Jagadish teach The computer program product of claim 1, 							the combination lacks explicitly teaching wherein the set of files includes one or more randomly selected files of the file system.							However Bhatt teaches wherein the set of files includes one or more randomly selected files of the file system. (Bhatt [0480] In step 2522, the network nodes can determine whether the external data sources may or may not be able to execute a sharded query. In step 2526, for an external data source that can execute a sharded query, the worker node reads the results in different shards. In some 
Regarding claim 5, the combination of Desh, Bartley, Ana, Harrison and Jagadish teach The computer program product of claim 1,							the combination lacks explicitly teaching wherein the one or more selected events are randomly selected. 										However Bhatt teaches wherein the one or more selected events are randomly selected (Bhatt [0480] In step 2522, the network nodes can determine whether the external data sources may or may not be able to execute a sharded query. In step 2526, for an external data source that can execute a sharded query, the worker node reads the results in different shards. In some embodiments, the DFS master randomly chooses which worker nodes will execute the shards. In step 2524, for an external data sources that cannot execute a sharded query, a worker node has the ability to spillover to disk, and redistribute to other worker nodes. [0790] In some instances, buckets may be assigned to partitions randomly, or in a simple sequence (e.g., a first partitions is assigned a first bucket, a second partitions is assigned a second bucket, etc.). In other instances, the query coordinator 3304 may assign buckets to partitions based on buckets previously assigned to a partitions, in a prior or current search. Illustratively, in some embodiments each worker node 3306 may be associated with a local cache of information (e.g., in memory of the partitions, such as random access memory ["RAM"] or disk-based cache). Each worker node 3306 may store copies of one or more buckets from the common storage 4602 within the local cache, such that the buckets may be more rapidly searched by partitions implemented on the worker node 3306. The query coordinator 3304 may maintain or retrieve from worker nodes 3306 information identifying, for each relevant node 3306, what buckets are copied within local cache of the respective nodes 3306. Where a partition assigned to execute a search is implemented by a worker node 3306 that has within its local cache a copy of a bucket determined to be potentially relevant to the search, that partition may be preferentially assigned to search that locally-cached bucket. )					Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 8, the combination of Desh, Bartley, Ana, Harrison and Jagadish teach The computer program product of claim 1,							the combination lacks explicitly teaching wherein the taking action comprises initiating recovery of one or more files of the file system.						However Harrison teaches wherein the taking action comprises initiating recovery of one or more files of the file system. (Harrison [0065] The system pairs snapshots with replication to provide the most efficient disaster recovery capability. Rather that storing the snapshots compressed, or in a proprietary format, replication makes the backup a fully instantiated file system--in its native format--so disaster recovery becomes as easy as pulling a file off a file server.[0121] Turning now to FIG. 5, the user's computer has a native file system that combines file and metadata (450). The process splits the file data from the metadata (452) into constituent file data 454 and metadata 456. Through an application program interface (API), the process stores file data and metadata (458). During a restore operation, the API can be used to take separate file data 460 and meta data database 462 to restore the generic file system 464 as needed.  [0207] Snapshots's versioning granularity provides significant advantages over normal backups when recovering a file, file system, or database.  [0227] FIG. 10 shows an exemplary process for data recovery. To recover a file or server, there are easy 3 options. The user can go through the software agent, find the version of the file he or she is looking for from the right day and click, " recover" (872). Or, the user can click a URL that will allow you to recover from your backup directly over the web by showing the replicated file system (874). Lastly, the user can choose to mount the backup as drive so it will show up like any other shared network drive on the 
Corresponding system claim 15 and method claim 20 are rejected similarly as claim 8 above. 
Claims 6,7,14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of 
Regarding claim 6, the combination of Desh, Bartley, Ana, Harrison and Jagadish teach The computer program product of claim 1, wherein the one or more selected events are selected from a group of events consisting of:				the combination lacks explicitly teaching group of events consisting of: open, write, delete, change owner, read and list 								However Sutoh teaches group of events consisting of: open, write, delete, change owner, read and list (Sutoh [0061] Note that the types of file access requests are a file read request, a file write request, a file deletion request, a file creation request, a file name (file path name, to be more exact) change request, a file access authority change request, a file owner change request, and a directory creation, change or deletion request. However, all of these file access requests do not necessarily have to be processible, and other types of requests may also be included as types of file access requests. )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Desh and Jagadish's methods and make the addition of Sutoh's file operations in order to further enhance the abilities of the system ( Sutoh [0061] Note that the types of file access requests are a file read request, a file write request, a file deletion request, a file creation request, a file name 
Corresponding system claim 14 and method claim 19 are rejected similarly as claim 6 above.
Regarding claim 7, the combination of Desh, Bartley, Ana, Harrison and Jagadish teach The computer program product of claim 1, wherein the one or more selected events include											The combination lack explicitly and orderly teaching events include read and write 														However Sutoh teaches events include read and write (Sutoh [0061] Note that the types of file access requests are a file read request, a file write request, a file deletion request, a file creation request, a file name (file path name, to be more exact) change request, a file access authority change request, a file owner change request, and a directory creation, change or deletion request. However, all of these file access requests do not necessarily have to be processible, and other types of requests may also be included as types of file access requests. )							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Desh and Jagadish's methods and make the addition of Sutoh's file operations in order to further enhance the abilities of the system ( Sutoh [0061] Note that the types of file access requests are a file read 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of US 20150347923 A1; Bartley; Timothy S. et al. (hereinafter Bartley), Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana), US 20160034492 A1 Harrison; Jason et al.;  (hereinafter Harrison) and Shende; Jon Rav Gagan; US 20140317681 A1 (hereinafter Shende).
Regarding claim 10, the combination of Desh, Bartley, Ana, Harrison and Jagadish teach The computer program product of claim 1, wherein the report includes one or more results selected from a group consisting of: … one or more events out-of- order, and one or more accurate events, (Desh [30,35,41-42,46] Show the system ability to determine errors, and differentiate accurate and not accurate events based on Desh's extensive error analysis and reports )					But lack explicitly and orderly teaching false positives that include one or more events logged by the file system but not by a test of the file system, false negatives that include one or more events not logged by the file system but logged by the test			However Shende teaches the identification of false positives and negatives (Shende [0045] FIG. 8 is an example of a user analytics process 8000. This process 

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 8-11): “In this amendment, applicant has amended claims 1, 11 and 16 to facilitate expeditious prosecution of the application...Applicant respectfully, but most strenuously, traverses these rejections to any extent deemed applicable to the amended claims. Applicant respectfully submits that one or more of applicant's claimed aspects is not described, taught or suggested by Deshpande in view of Jagadish and Shamsi, alone or in combination. For instance, applicant respectfully submits that it appears that the combination of Deshpande, Jagadish and Shamsi fails to describe, teach or suggest, at the very least, one or more of applicant's claimed aspects of sorting the multiple merged logs based on a selected criterion to provide expected multiple sorted merged logs, the expected multiple sorted merged logs including events generated to validate that the file system is Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana) and US 20160034492 A1 Harrison; Jason et al.;  (hereinafter Harrison)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165